DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s species election without traverse a subject having or at risk of rheumatoid arthritis, a subject that has received a therapy, a synovial fluid/tissue sample, and a detection method comprising detecting a combination of PD-1+, low/no CXCR5, MHC class II and CCR2, in the reply filed on 3/1/21 is acknowledged. Claims 60, 62, 64-65, 68, 70-74 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
   	  Claims 28, 57-59, 61, 63, 66-67, 69, and 75 read on the elected invention and are being acted upon.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 75 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 75 recites that the Tph cells are immunodetected based on low or no expression of CXCR5, however, this feature is already required in claim 28, from which it depends, and claim 75 fails to further limit the subject matter of claim 28.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 28, 57-59, 61, 63, 66-67, 69, and 75 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature or abstract idea without significantly more. 
The instant claims set forth laws of nature- namely relationships between marker expression and Tph phenotype. The claims do not recite any additional elements that integrate the judicial exception into a practical application, such as elements that improve the functioning of a computer or other technology, or applying the judicial exception to effect a particular treatment or prophylaxis of disease. The claim(s) recite(s) immunodetecting Tph “based on” high expression of PD-1, low or no expression of CXCR5, and expression of one or more of CCR2, CCR5, and CX3CR1. This judicial exception is not integrated into a practical application the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The determining levels of marker expression in a sample from patients, such as those with rheumatoid arthritis, amounts to mere data gathering.  Furthermore, the step of immunodetecting “based on” expression of certain markers is recited at a high level of generality. The claims would also encompass mental steps, or an abstract idea, whereby the cells are detected based on evaluating a FACS plot. Thus the claims are also directed to an abstract idea. Furthermore, the step of immunodetecting based on expression levels or expression of the recited markers also consist of well understood, routine, conventional activity already engaged in by the scientific community. For example, see Kobayshi et al., 2013 and Manzo et al., 2008, Hirose et al., 1990, and Bruhl et al. 2001 which teach immunodetecting T cells based on expression levels of markers such as PD-1, CXCR5, CCR2, and MHC-II, and also using antibodies to the markers for immunodetection. Thus, when the claim is considered as a 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28, 57-59, 61, 63, 66-67, and 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayshi et al., 2013 and Manzo et al., 2008 (of record), in view of Chtanova et al., 2005 and Dennis et al., 2014.
Kobayashi et al. teach a method of immunodetecting Tph cell subset in a subject with rheumatoid arthritis, wherein the cells are CD4+ CXCR5-, and expressing high levels of PD-1.   Kobayashi et al. teach detecting the T cells in a synovial tissue sample obtained from the patient, and determining the frequency of the T cell numbers using antibodies and FACs analysis.  Said patients had been treated with ant-inflammatory agents (see supplemental Table S1).  Koyabashi et al. also teach immunodetecting said T cell subset in an activated blood sample from a healthy controls subject (i.e. a subject that has not been diagnosed with arthritis, see page 3069, in particular). Kobayshi et al. teach that further investigation of these cells to evaluate their specific genes and mechanisms should be performed (see page 3071, in particular). See also Manzo et al. which teaches the same population of T cells in RA synovial fluid patient samples, including from patients who have received anti-inflammatory agents (see page 3379).  Manzo et al. teach that further microarray analysis investigating the whole 
As taught by Chtanova et al and Dennis, microarrays, such as those from affymetrix are routinely used in the art to evaluate expression of all known genes expressed by T cells subsets, and include gene probes for MHC-II and CCR2. 
Thus, it would be obvious to perform gene expression analysis of the T cell subset identified in Manzo and Kobayahsi, as specifically suggested by those references, using an affymetrix microarray as taught by Chtanova et al. and Dennis et al.  Doing so would involve immunodetecting Tph cells “based on” expression of CCR2 and MHC-II, since these part of the affymetrix microarray.  

Claim 28, 57-59, 61, 63, 66-67, 69, and 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayshi et al., 2013 and Manzo et al., 2008 (of record), in view of Hirose et al., 1990, and Bruhl et al. 2001.
Kobayashi et al. teach a method of immunodetecting Tph cell subset in a subject with rheumatoid arthritis, wherein the cells are CD4+ CXCR5-, and expressing high levels of PD-1.   Kobayashi et al. teach detecting the T cells in a synovial tissue sample obtained from the patient, and determining the frequency of the T cell numbers using antibodies and FACs analysis.  Said patients had been treated with ant-inflammatory agents (see supplemental Table S1).  Koyabashi et al. also teach immunodetecting said T cell subset in an activated blood sample from a healthy controls subject (i.e. a subject that has not been diagnosed with arthritis, see page 3069, in particular). Kobayshi et al. teach that said T cell subset are in an effector memory state and express CD69, and spontaneously produce CXCL13, i.e. markers of activation (see page 3065). Kobayshi et al. teach that further investigation of these cells to evaluate their specific genes and mechanisms should be performed (see page 3071, in particular). See also Manzo et al. 
As taught by Hirose, MHC-II is expressed on activated T cells, particularly those found in synovium from rheumatoid arthritis patients.  Likewise, Bruhl teach evaluating synovial T cells from RA patients for expression of chemokine receptors, and teach that the majority of T cells that are found in synovium of RA patients express CCR2.  Hirose and Bruhl teach measuring CCR2 or MHC-II using anti-CCR2 antibodies or anti-MHC-II antibodies.
Therefore, the ordinary artisan would be motivated to further evaluate expression of T cells in the synovium, particularly the activated T cell subset taught by Kobayshi and Manzo, for expression of MHC-II or CCR2 as taught by Hirose and Bruhl (i.e. immunodetecting “based on” expression of MHC-II or CCR2). 

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644